


9


Exhibit 10.1
GENERAL RELEASE AGREEMENT
THIS GENERAL RELEASE AGREEMENT (this “Agreement”) is made as of July 1, 2014 by
OMNICARE, INC., a corporation organized and existing under the laws of the State
of Delaware (the “Company”), and JOHN L. WORKMAN (“Executive”), collectively
referred to as the “Parties.”
RECITALS:
WHEREAS, Executive is the Chief Executive Officer for the Company;
WHEREAS, Executive and the Company are parties to a certain Amended and Restated
Employment Agreement dated July 1, 2013 (the “Employment Agreement”);
WHEREAS, Executive will retire from all positions with the Company and its Board
Of Directors on June 30, 2014 and, solely for purposes of determining payments,
vesting and benefits payable to Executive under the Employment Agreement (the
“Retirement Payments”), Executive will be treated as having remained employed
until the end of the Employment Agreement term;
WHEREAS, pursuant to the Employment Agreement, as a condition to the right to
receive the Retirement Payments, Executive must, among other things, sign,
return and not revoke this General Release Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the Parties hereto, the Parties agree as
follows:    


1.    Consequences of Revocation of Release. If Executive’s signature to this
Agreement is revoked prior to the expiration of the seven (7) day revocation
period set forth in Section 6(b), then any Retirement Payments provided pursuant
to the Employment Agreement shall be forfeited, and upon such revocation, any of
the Company’s obligations under the Employment Agreement shall be null and void
ab initio.
2.    No Consideration Absent Execution of this Agreement and No Additional
Payment Owed. Executive understands and agrees that Executive would not receive
the Retirement Payments specified in the Employment Agreement except for
Executive’s execution of and non-revocation of Executive’s signature to this
Agreement and the fulfillment of the promises contained herein. Except as
provided in the Employment Agreement, Executive shall not be due any payments or
benefits from the Company in connection with Executive’s employment or the
termination of his employment. Executive further acknowledges and agrees that
the payments reflected in the Employment Agreement include payment for other
severance or salary continuation obligations due from the Company, if any, and
that Executive is owed no additional payment under any plan, agreement or policy
outside of the payments provided for in the Employment Agreement.
3.    Cooperation.
(a)    In consideration for the payments and benefits to Executive hereunder,
Executive hereby agrees that Executive shall reasonably cooperate with the
Company and its affiliates and provide information




--------------------------------------------------------------------------------




and assistance to the Company and its affiliates that relate to his prior
positions with and work conducted on behalf of the Company and its affiliates.
Such assistance shall include, but not be limited to providing the President and
Chief Executive Officer and/or his designee all of Executive’s operational,
institutional, and  business knowledge and all of the customer and contractual
information known by Executive that relate to the performance of Executive’s
duties for the Company. In connection with Executive's cooperation duties and
responsibilities under this Section 3, Executive shall provide, within fifteen
(15) days following the execution of this document by both Parties, an exit
interview with an individual or individuals as arranged by the Company.
Executive hereby represents and warrants that during such exit interview
Executive shall provide a thorough and comprehensive description of all facts
known to him personally, to the full extent of Executive’s knowledge or belief,
that the Company or any of the Releasees (as defined herein) has violated or is
currently in violation of any federal or state law, regulation, standard,
requirement, or Corporate Compliance Program (specifically including but not
limited to the Federal False Claims Act, 31 U.S.C. § 3729 et seq., or any state
law equivalent, the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a, the
Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812, or the Federal
Anti-Kickback Statute, 42 U.S.C. § 1320a-7b et seq.).


(b)    Executive further agrees to assist the Company and its affiliates with
respect to all reasonable requests to provide documents, testify, or otherwise
assist in connection with any legal proceeding or matter relating to the Company
and its affiliates, including but not limited to, any Federal, state or local
audit, proceeding or investigation, other than proceedings relating to the
enforcement of this Agreement or other proceedings in which the Executive is a
named party whose interests are adverse to those of the Company. Executive also
hereby consents to testify on behalf of the Company should the Company designate
him to testify pursuant to a subpoena served on the Company pursuant to Rule
30(b)(6) of the Federal Rules of Civil Procedure or any similar state or agency
rule. All such requests to provide services, including any subpoenas, shall be
scheduled with good faith consideration for Executive’s personal, employment,
and other obligations. The Company shall reimburse Executive for all reasonable
travel, lodging and other similar expenses incurred in connection with
fulfilling his obligations under this Section 3(b).
(c)    Executive hereby agrees that he shall notify the Company promptly (and in
any event within two (2) business days) if he is specifically contacted in
connection with any governmental investigation that may concern the Company or
its affiliates and, without limitation of the foregoing, shall forward to the
Company’s General Counsel, by overnight delivery, any subpoena or other document
received by him in connection with any such matter within two business days of
receipt.
(d)    Executive hereby agrees that he shall notify the Company promptly (and in
any event within two (2) business days) if he is specifically contacted in
connection with any litigation or proceeding that may concern the Company or its
affiliates and, without limitation of the foregoing, shall forward to the
Company’s General Counsel, by overnight delivery, any subpoena or other document
received by him in connection with any such matter within two (2) business days
of receipt.
(e)    Executive acknowledges and agrees that he is not aware of any potential
violations of any laws involving the Company or any of its affiliates and/or any
potential violations of the Company’s Code of Conduct, in each case that he has
not already reported to the Company.
4.    Covenants of Executive. Executive acknowledges and agrees that he
continues to be bound by the terms and covenants set forth in Section 4 of the
Employment Agreement, which section will continue to remain in full force and
effect for the periods set forth therein and are incorporated herein by
reference. In accordance with Section 3.8 of the Employment Agreement (which
section continues to remain in full force and effect and is incorporated herein
by reference), the Retirement Payments are subject to Executive’s continued
compliance with the provisions of Section 4 of the Employment Agreement, other
than inadvertent,




--------------------------------------------------------------------------------




immaterial violations of such provisions that are cured promptly upon written
notice of such violation delivered to Executive by the Company.
5.    Mutual Non-Disparagement Covenant. Executive shall not make any
statements, whether written or oral, disparaging or denigrating the Company,
including its current, former and future officers or directors. The Company
shall instruct its executive officers and directors not to make any statements,
whether written or oral, disparaging or denigrating Executive. This Section 5
does not, in any way, restrict or impede the Executive or the Company and its
executive officers from complying with any applicable law or regulation or a
valid order of a court of competent jurisdiction or an authorized government
agency, provided that such compliance does not exceed that required by the law,
regulation or order or otherwise violate Section 4 of this Agreement. The
Executive shall promptly provide written notice of any such order to the General
Counsel of the Company. For the avoidance of doubt internal communications
regarding Executive’s performance that are necessary to carry out the
responsibilities of the Board of Directors and its committees shall not be a
violation of this provision.
6.    General Release of All Claims.
(a)    Release. In exchange for the consideration provided in the Employment
Agreement and the benefits provided therein, Executive knowingly and voluntarily
releases and forever discharges the Company and its parent corporation,
affiliates, subsidiaries, divisions, predecessors, insurers, successors and
assigns, and their current and former employees, attorneys, officers, directors
and agents thereof, both individually and in their business capacities, and
their employee benefit plans and programs and their administrators and
fiduciaries (collectively referred to throughout the remainder of this Agreement
as “Releasees”), of and from any and all claims, known and unknown, asserted or
unasserted, which the Executive has or may have against Releasees as of the date
of execution of this Agreement, including, but not limited to, any alleged
violation of:
•
Title VII of the Civil Rights Act of 1964;

•
Sections 1981 through 1988 of Title 42 of the United States Code;

•
The Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);

•
The Immigration Reform and Control Act;

•
The Americans with Disabilities Act of 1990;

•
The Age Discrimination in Employment Act of 1967 (“ADEA”);

•
The Worker Adjustment and Retraining Notification Act;

•
The Fair Credit Reporting Act;

•
The Family and Medical Leave Act;

•
The Equal Pay Act;

•
The False Claims Act (including the qui tam provisions thereof);

•
The Sarbanes-Oxley Act of 2002;

•
The Older Workers Benefit Protection Act;

•
any other federal, state or local law, rule, regulation, or ordinance;

•
any public policy, contract, tort, or common law; or

•
any basis for recovering costs, fees, or other expenses including attorneys’
fees incurred in these matters.

This Release shall not, however, apply to the Retirement Payments or to any
rights to indemnification from the Company Executive may have or any benefit to
which Executive is entitled under any tax qualified pension plan of the Company
or its affiliates, COBRA continuation coverage benefits or any other welfare
benefits required to be provided by statute (claims with respect thereto,
collectively, "Excluded Claims").




--------------------------------------------------------------------------------




Executive further agrees, warrants, promises and covenants that, to the maximum
extent permitted by law, neither Executive, nor any person, organization, or
other entity acting on Executive’s behalf has filed or will file, sued or will
sue, caused or will cause, or permitted or will permit to be filed, initiated or
will initiate any lawsuit for damages or other relief (including injunctive,
declaratory, monetary or other relief) against the Releasees other than Excluded
Claims. Executive has not assigned or transferred, and will not assign or
transfer, any claim that Executive is waiving and releasing herein, nor has
Executive purported to do so. If any claim is not subject to release, to the
extent permitted by law, Executive waives any right or ability to be a class or
collective action representative or to otherwise participate in any putative or
certified class, collective or multi-party action or proceeding based on such a
claim in which the Company or any other Releasee is a party.
(b)     Knowing and Voluntary Waiver. Executive has been given but has
voluntarily declined forty-five (45) days to review this Agreement. Executive
has been advised to consult with an attorney prior to signing this Agreement.
Executive may revoke his signature to this Agreement for a period of seven (7)
calendar days following the date on which Executive signs this Agreement. Any
revocation within this period must be submitted, in writing, to J. Phenise
Poole, Associate General Counsel, and state, “I hereby revoke my acceptance of
our General Release Agreement.” The revocation must be personally delivered to
J. Phenise Poole or her designee, or mailed to Omnicare, Inc., 900 Omnicare
Center, 201 E. Fourth Street, Cincinnati, Ohio 45202, and postmarked within
seven (7) calendar days after Executive signs this Agreement. Executive agrees
that any modifications, material or otherwise, made to this Agreement do not
restart or affect in any manner the original up to forty-five (45) calendar day
consideration period. By signing this Agreement, Executive freely and knowingly,
and after due consideration, enters into this Agreement intending to waive,
settle and release all claims Executive has or might have against Releasees.
7.    Miscellaneous.
(a)    Requests for Employment Verification. Executive agrees that he shall
direct any third party seeking verification of his employment with the Company
to Kirsten Marriner, Chief Human Resources Officer. The Chief Human Resources
Officer shall address all such requests as appropriate.
(b)    Section 409A Compliance.
(i)    To the extent applicable, it is intended that this Agreement comply with
the provisions of Section 409A of the Internal Revenue Code (“Code Section
409A”), and this Agreement shall be construed and applied in a manner consistent
with this intent.
(ii)    With respect to any payment or benefit under this Agreement, if any,
that is deferred compensation subject to Code Section 409A (after taking into
account all exclusions applicable to such payment under Code Section 409A),
Executive shall not be deemed to have terminated employment until he is deemed
to have a Separation from Service (as defined below), and Executive’s right to
receive such payments shall be treated as a right to receive a series of
separate payments under Treasury Regulation Section 1.409A-2(b)(2)(iii). As used
under this Agreement, a “Separation from Service” occurs when Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.
(iii)    Notwithstanding any other provision herein to the contrary, to the
extent that the reimbursement of any expenses or the provision of any in-kind
benefits under this Agreement is subject to Code Section 409A, (i) the amount of
such expenses eligible for reimbursement, or in-kind benefits to be provided,
during any one calendar year shall not affect the amount of such expenses
eligible for




--------------------------------------------------------------------------------




reimbursement, or in-kind benefits to be provided, in any other calendar year,
(ii) reimbursement of any such expense shall be made by no later than December
31 of the year following the calendar year in which such expense is incurred,
and (iii) the Executive’s right to receive such reimbursements or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.
(iv)    Notwithstanding any provision to the contrary in this Agreement, in the
event that a payment under the Agreement is considered to be nonqualified
deferred compensation under Code Section 409A, and such amount is payable by
reason of Executive’s termination of employment with the Company, the payment
will not be made to Executive prior to the earlier of (i) the expiration of the
six (6)-month period measured from the date of Executive’s Separation from
Service (as such term is defined above) or (ii) the date of Executive’s death,
if Executive is deemed at the time of such Separation from Service to be a
Specified Employee as defined in Code Section 409A. All payments and benefits
which had been delayed pursuant to the immediately preceding sentence shall be
paid to Executive in a lump sum upon expiration of such six-month period (or if
earlier upon Executive’s death). In addition, in the event a payment under the
Agreement is considered to be nonqualified deferred compensation under Code
Section 409A and if such payment could be made or commence in more than one
taxable year depending upon when Executive signs the required separation
agreement and general release, the payment must be made or commence in the
second taxable year.
(c)     Withholding. All payments and benefits payable pursuant to this
Agreement shall be subject to reduction by all applicable withholdings, offsets,
social security and other federal, state and local taxes and deductions.
(d)     Confidentiality. Executive shall keep the terms of this Agreement
absolutely confidential and will not disclose such terms to any other person or
entity other than Executive’s legal or tax advisor(s) except as authorized by
the Company in writing or to the extent necessary for Executive to comply with
applicable laws and regulations.
(e)     Waiver. Failure of the Parties at any time to enforce any provision of
this Agreement or to require performance by the other party of any provisions
hereof shall in no way affect the validity of this Agreement or any part hereof
or the right of either party thereafter to enforce its rights hereunder; nor
shall it be taken to constitute a condonation or waiver by the party of that
default or any other or subsequent default or breach.
(f)    Return of Company Property. Executive shall return to the Company all
files, memoranda, documents, records, electronic records, software, copies of
the foregoing, credit cards, keys, identification badges and any other property
of the Company or its affiliates in his possession.
(g)    Consent to Jurisdiction and Waiver of Jury Trial. The Parties hereby (i)
agree that any suit, proceeding or action at law or in equity (an “Action”)
arising out of or relating to this Agreement must be instituted in a state or
federal court located within Hamilton County, Ohio; (ii) waive any objection
which he or it may have now or hereafter to the laying of the venue of any such
Action; (iii) irrevocably submit to the jurisdiction of any such Action; (iv)
waive any claim or defense of inconvenient forum; and (v) knowingly,
voluntarily, and intentionally waive their right to a jury trial with respect to
any claims arising in connection with this Agreement. The Parties irrevocably
agree that service of any and all process which may be served in any such Action
may be served upon him or it by registered mail to the addresses referred to in
Section 7(h) hereof, or to such other address as the Parties shall designate in
writing by notice duly given in accordance with Section 7(h) hereof, and that
such service shall be deemed effective service of process upon the Parties in
any such Action. The Parties irrevocably agree that such service of process
shall have the same force and




--------------------------------------------------------------------------------




validity as if service were made to him or it according to the law governing
such service in the State of Ohio, and waive all claims of error by reason of
any such service.
(h)    Notices. All notices or other communications hereunder shall not be
binding on either party hereto unless in writing, and delivered to the other
party thereto at the following address:
If to the Company:
J. Phenise Poole
Associate General Counsel
Omnicare, Inc.
900 Omnicare Center
201 E. Fourth Street
Cincinnati, OH 45202
If to Executive to his last known address shown on the payroll records of the
Company.
Notices shall be deemed duly delivered upon hand delivery thereof at the above
addresses, one day after deposit with a nationally recognized overnight delivery
company, or three days after deposit thereof in the United States mails, postage
prepaid, certified or registered mail. Any party may change its address for
notice by delivery of written notice thereof in the manner provided.
(i)    Assignment. No rights of any kind under this Agreement shall, without the
prior consent of the Company, be transferable to or assignable by Executive or
any other person or, except as provided by applicable law, be subject to
alienation, encumbrance, garnishment, attachment, execution or levy of any kind,
voluntary or involuntary. This Agreement shall be binding upon and shall inure
to the benefit of the Company and its respective successors and assigns.
(j)    Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Ohio, without regard to the
conflicts of law principles thereof.
(k)    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same document.
(l)    Headings. The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
(m)    Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the Parties hereto and, except as expressly set forth herein,
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, concerning the subject matter hereof. All
negotiations by the Parties concerning the subject matter hereof are merged into
this Agreement, and there are no representations, warranties, covenants,
understandings or agreements, oral or otherwise, in relation thereto by the
Parties hereto other than those incorporated herein, and the Executive has not
relied on any other representations, warranties, covenants, understandings or
agreements in signing this Agreement. No subsequent modification or amendment of
this Agreement shall be binding unless executed in writing by the Parties.
(n)    Consequences of Breach by Executive. In the event of a breach (or
threatened breach) by you, you agree that the Releasees (i) would have no
adequate remedy at law and would be irreparably harmed and (ii) shall therefore
be entitled to injunctive relief (without proving actual damages or posting a
bond or other security), both




--------------------------------------------------------------------------------




preliminary and permanent, enjoining such breach (or threatened breach). Such
remedies shall be in addition to all other remedies available at law or in
equity.
(o)    Clawback. In addition to any compensation recovery (clawback) which may
be required by law and regulation, Executive acknowledges and agrees that any
compensation paid or awarded to Executive in connection with his employment with
the Company shall be subject to any clawback requirements as may be required
from time to time by law or regulation or as set forth in the Company’s
corporate governance guidelines or policies and to any similar or successor
provisions as may be in effect from time to time.
(p)    Severability. Should any provision of this Agreement be declared illegal
or unenforceable by any court of competent jurisdiction and cannot be modified
to be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect.
[The remainder of this page has been intentionally left blank.]


INTENDING TO BE LEGALLY BOUND, the Parties or their duly authorized
representatives have signed this General Release Agreement as of the date first
above written.


OMNICARE, INC.
/s/ Alexander M. Kayne
Name: Alexander M. Kayne
Title: SVP, General Counsel & Secretary




/s/ John L. Workman
John L. Workman












